Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (U.S. 2018/0164686 A1), hereinafter Cui.
Regarding claim 1, Cui teaches a composition (Formulation 2; Table 6) for forming a protective film between a substrate and a resist film ([0009]), the composition (Formulation 2, Table 6) comprising (A) a polymer (Condensed Polymer 2, Table 6 and [0051]; Polymer 2, [0051] and Table 2) comprising recurring units (a1) (Monomer 2; Table 2 and Table 1) having a carboxyl group (see Table 1) protected with an acid labile group (tert-butyl group, Table 1; see Page 10, line 1 of applicant's specification) and recurring units (a2) (Monomer 3; Table 2 and Table 1) having a cyclic ester structure (see Table 1), (B) a curing catalyst (Component 2, Table 6 and [0053]; tetrabutylammonium chloride, [0053]; tetrabutylammonium halides, [0033]; quaternary ammonium salts, [0033]), and (C) an organic solvent (Component 3, Table 6 and [0053]; PGEE, [0053] and [0031]).
Cui does not teach that Formulation 2 contains a thermal acid generator, rather that it contains a quaternary ammonium salt cure catalyst (see [0033]): tetrabutylammonium chloride (Component 2, Table 6 and [0053]). However, Cui does teach that, in the capacity of a cure catalyst, thermal acid generators are an alternative to quaternary ammonium salts ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 
Regarding claim 2, Cui further teaches that the recurring units (a1) (Monomer 2, Table 1) have the formula (a1) of the instant claim; wherein RA is a methyl group (Monomer 2, Table 1), R1 is an acid labile group (tert-butyl group, Monomer 2 of Table 1; see Page 10, line 1 of applicant's specification), and x is 0.
Regarding claim 3, Cui further teaches that the recurring units (a2) (Monomer 3, Table 1) have the formula (a2) of the instant claim; wherein RA is a methyl group, R2 is a C4 monovalent cyclic hydrocarbon group having a cyclic ester structure (gamma butyrolactone group, Monomer 3 of Table 1), and y is 0.
Regarding claim 5, Cui further teaches a pattern forming process ([0009]) comprising the steps of (i) applying the substrate protective film-forming composition of claim 1 to a substrate to form a protective film thereon (steps (a) and (b), [0009]), (ii) applying a resist material on the protective film to form a resist film thereon (step (c), [0009]), (iii) exposing the resist film to high-energy radiation (step (d), [0009]), (iv) developing the exposed resist film in a developer .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (U.S. 2018/0164686 A1), hereinafter Cui, as applied to claims 1-3 and 5 above, and further in view of Tsubaki et al. (U.S. 2018/0180996 A1), hereinafter Tsubaki.
Regarding claim 4, Cui does not teach that the polymer further comprises recurring units (a3) having a carboxyl group.
Tsubaki teaches a known composition for forming an upper layer film (Abstract), the composition comprising  (A) a polymer (resin, Abstract; resin (X), [0511]) which may comprise recurring units (a1) having an acid-decomposable group ([0605], analogous to carboxyl group protected by an acid labile group) and recurring units (a2) having a cyclic ester structure (lactone group, [0605]), (B) a thermal acid generator ([0015]), and (C) an organic solvent (ex: alcohol-, ether-, ester-, and hydrocarbon based solvents; [0358]). Tsubaki further teaches that the polymer (resin (X), [0606]) preferably further contains a repeating unit derived from a monomer having an alkali soluble group ([0606]), more preferably one having an acid dissociation constant of 4 or more ([0607]), such as a monomer containing a carboxyl group (carboxylic acid group, [0609]). The inclusion of this repeating unit allows for the control of the solubility in a coating solvent, and for good developability for a basic alkali developer ([0607]; analogous to the wet stripping of Cui).
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (U.S. 2018/0164686 A1), hereinafter Cui, as applied to claims 1-3 and 5 above, and further in view of Shirakawa et al. (U.S. 2018/0120706 A1), hereinafter Shirakawa.
Regarding claims 6 and 7, Cui does not teach a specific photoresist composition, nor a specific developer composition. However, Cui does teach that "A wide variety of photoresists may be suitably used, such as those used in 193 nm lithography" and that "the appropriate developer" is to be used to develop the photoresist layer ([0042]).
Shirakawa teaches a known pattern forming method ([0014]) comprising the steps of (i) applying a substrate protective film-forming composition to a substrate to form a protective film thereon (Step 1, [0015]), (ii) applying a resist material on the protective film to form a resist film thereon (Step 2, [0016]), (iii) exposing the resist film to high-energy (such as 193 nm, [0657]) radiation (Step 3, [0017]), and (iv) developing the exposed resist film in a developer (Step 4, [0018]). Shirakawa also teaches that, under the conditions that the resist material contains a resin (a) 
Shirakawa further teaches that the resist film comprises at least 1% to 4% by weight of silicon. [Content of resin in solid resist composition: 20% by weight ([0131]) (only minimum values is used in calculations for simplicity); Content of silicon in resin: 5% to 20% ([0136]); 20% * (5%-20%) = 1% - 4%] Shirakawa also teaches that the developer used in step (iv) (organic developer; [0679]) comprises at least 90% by weight ([0679]) of at least one organic solvent selected from the group consisting of 2-octanone, 2-nonanone, 2-heptanone,  4-heptanone, 2-hexanone, diisobutyl ketone, methylcyclohexanone, acetophenone, butyl acetate, pentyl acetate, isopentyl acetate, and methyl 2-hydroxyisobutyrate ([0671]-[0673]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used, as the resist composition and developer of Cui, a resist composition containing a resin that (a) has a repeating unit containing a Si atom and (b) has a content of 20% or more with respect to the total solid content of the resist material, and an appropriate developer solvent comprising at least 90% by weight of at least one organic solvent, such as 2-octanone, as taught by Shirakawa. This would allow the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Nicholas E Brown/Examiner, Art Unit 1737                                                                                                                                                                                                        

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737